Citation Nr: 1325432	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  12-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for pituitary adenoma, claimed as pituitary gland tumor.  

3.  Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Robert J. Parker, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In his February 2012 VA Form 9, Substantive Appeal, the Veteran requested a Board hearing be held at the RO.  Subsequently, in June 2013 correspondence his attorney waived the right to a Board hearing because of the Veteran's terminal illness.  As the Veteran has not requested that any hearing be rescheduled, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2012).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's non-Hodgkin's lymphoma is likely related to his period of active duty.  

2.  The evidence of record does not indicate that the Veteran's pituitary adenoma is etiologically related to his period of active service or can be so presumed.  

3.  The evidence of record does not indicate that the Veteran's Meniere's disease is etiologically related to his period of active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for non-Hodgkin's lymphoma, to include as due to exposure to herbicides, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

2.  The criteria for service connection for pituitary adenoma, claimed as a pituitary gland tumor, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

3.  The criteria for service connection for Meniere's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in October 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the October 2009 correspondence.  

Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis at present for resolution of the service connection claim for non-Hodgkin's lymphoma without detriment to the due process rights of the Veteran.  

As to the remaining claims, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

In regard to the Veteran's claims for service connection for a pituitary adenoma and for Meniere's disease, a VA examination was not conducted.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination is not needed because the Veteran's service treatment records are entirely negative for any diagnosis of, or indicia of, pituitary gland or ear disorders.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence that reflected that he suffered an event, injury, or disease in service that may be associated with symptoms relating to these two claims).  Moreover, there is no question that pituitary adenoma and Meniere's disease are currently diagnosed, but for reasons that will be more fully discussed below on the merits of these claims, there is no indication in the record of a causal connection between each diagnosis and the Veteran's period of service or any incident therein.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide these two claims.  38 C.F.R. § 3.159(c)(4)(i), Duenas, 18 Vet. App. at 517.  

Otherwise, the duty to assist has been fulfilled as service personnel records, service treatment records, private medical records, and VA medical records relevant to this matter have been requested or obtained.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.   

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

VA regulations also provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including tumors of the brain, become manifest to a degree of 10 percent or more within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309 (2012).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Additionally, the United States Department of Defense (DOD) has confirmed that Agent Orange was used from April 1968 through August 1971 along the demilitarized zone (DMZ) in Korea.  The DOD has identified specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and August 1971.  See VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, subsection (l).  Claims for veterans who served in Korea during this period should be developed for such exposure, and if a veteran was so exposed, the presumptions found in 38 C.F.R. § 3.309(e) would apply.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, malignant tumors are a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's pituitary gland tumor claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  The Veteran's claimed Meniere's disease is not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply as to that claim.  See Walker, 708 F.3d 1331.  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Non-Hodgkin's Lymphoma

The Veteran seeks service connection for non-Hodgkin's lymphoma, including as due to exposure to herbicides.  He contends presumptive service connection is warranted based on herbicide exposure because he served on active duty in Korea.  In March 2011 correspondence, the Veteran's attorney stated that the Veteran served in a unit which operated in an area in or near the Korean demilitarized zone (DMZ) in which herbicides were applied.  

Service personnel records show that the Veteran never served in the Republic of Vietnam and that he served in the United States Army in Korea from January 1970 to February 1971 as a Hawk missile fire control officer with Battery B, 7th Battalion (HAWK), 2nd Artillery.  

Service treatment records, and the Veteran's March 1971 discharge examination, are silent regarding any treatment for, or diagnosis of, non-Hodgkin's lymphoma.  

Post-service, February and March 2005 private medical records noted that the Veteran was seen for splenomegaly and suspected lipoma in the left upper quadrant that had recently enlarged.  He was admitted to a private hospital where he underwent a bone marrow biopsy which showed normal cellular bone marrow with involvement by B-cell lymphoma with features consistent with mantle cell lymphoma.  An open right auxillary lymph node biopsy showed mantle cell lymphoma.  It was noted that the Veteran agreed to a course of chemotherapy.  

Another March 2005 private medical record noted a diagnosis of mantle cell lymphoma, stage III, that the Veteran was post first cycle of chemotherapy with an excellent clinical response, and that he was beginning the second cycle of chemotherapy.  

An April 2005 private medical record noted chemotherapy-induced anemia and neutropenia after the first two cycles of chemotherapy for mantle cell lymphoma.  

A December 2005 private medical record noted that the Veteran had mantle cell lymphoma, stage IV, and that he had just recently completed an autologous peripheral blood stem cell transplant.  He was admitted and treated for a neutropenic fever.  

A November 2006 private medical record noted a diagnosis of "Non-Hodgkin's lymphoma, mantle cell, CD-20 positive."  His physician noted that the lymphoma was in remission, but there was a high risk of reccurrence.  

In March 2011 correspondence, Dr. D.S.M., one of the Veteran's private physicians and a specialist in internal medicine and oncology, stated that the Veteran was under his care for mantle cell lymphoma.  He said that the Veteran was initially referred to his office in November 2005 and that over the years he, the physician, had the opportunity to review the Veteran's medical history, including his time in military service.  Dr. D.S.M. further stated that Agent Orange is known to be an etiologic agent for non-Hodgkin's lymphoma and that it was entirely plausible that Agent Orange contributed to the development of the Veteran's cancer.  He also stated that the Veteran had not experienced any other known risk factors that may have precipitated his current condition.  

In June 2011 correspondence, Dr. A.K. stated that the Veteran had mantle cell lymphoma which had relapsed after a stem cell transplant.  Dr. A.K. further stated that this was generally considered incurable and controlled with chemotherapy.  

In a November 2011 note to his U.S. senator, the Veteran stated that he was on the DMZ in air defense.  

A May 2013 letter from the hospice in which the Veteran was placed that month stated that he had a terminal diagnosis of mantle cell lymphoma, a rare form of non-Hodgkin's lymphoma.  The admission note indicated that the Veteran had received the maximum dose of chemotherapy for his lymphoma, which left his bone marrow damaged.  

Based on review of the evidence, the Board finds that service connection for non-Hodgkin's lymphoma is warranted on a presumptive basis when all reasonable doubt is resolved in the Veteran's favor.  

The Board notes that herbicides, including Agent Orange, were sprayed in areas of Korea at the time of the Vietnam War and that the Department of Defense has identified specific units that served in or near the Korean DMZ during the qualifying time period between April 1968 and August 1971.  

In this case, service records show that the Veteran served in Korea during the period of herbicide use specified for presumptive service connection.  The Veteran's unit is not listed among those identified as operating in or near the Korean DMZ during the qualifying time period.

The Veteran's DD Form 214 noted that the Veteran was a Hawk missile fire control officer while on active duty.  There is no unit history for Battery B, 7th Battalion (HAWK), 2d Artillery found in the claims file or on the Internet.  However, there is an Internet history for the Hawk Missile System and the 7th Battalion, 5th Artillery, which noted that in September 1962 Hawk missiles were moved into position near the DMZ in Korea.  This is consistent with the statement of the Veteran's attorney, who reported in March 2011 correspondence that the Veteran's unit (in the 2d Artillery) also operated in an area in or near the Korean DMZ in which herbicides were applied.  This information is also consistent with the note the Veteran gave his U.S. Senator in November 2011 that he was "on the DMZ in air defense."  Therefore, resolving all doubt in favor of the Veteran, the Board finds that the presumptive regulations regarding exposure to Agent Orange are applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

Given that the Veteran has been diagnosed with non-Hodgkin's lymphoma and that lay evidence and an Internet history of the Hawk Missile Program strongly suggest that the Veteran was stationed in or near the Korean DMZ for approximately a year in 1970, resolving all reasonable doubt in favor of the Veteran, the Board finds that presumptive service connection is warranted for his non-Hodgkin's lymphoma.  See 38 C.F.R. § 3.309(e) (permitting presumptive service connection for non-Hodgkin's lymphoma as due to exposure to herbicides).  Therefore, presumptive service connection is appropriate in this case as the Board has resolved all reasonable doubt in favor of the Veteran and found that he was at least as likely as not exposed to herbicides while stationed in Korea between January 1970 and February 1971 as a Hawk missile fire control officer while stationed near the Korean DMZ during a time period which qualifies for presumptive service connection.  

As service connection is being granted on a presumptive basis, an analysis of whether direct service connection is also warranted for the Veteran's non-Hodgkin's lymphoma is unnecessary.  

Under the circumstances of this case, and with resolution of all reasonable doubt in the appellant's favor, the Board finds that the criteria for an award of service connection for non-Hodgkin's lymphoma are met on a presumptive basis.  

Pituitary Adenoma and Meniere's Disease

The Veteran also seeks service connection for pituitary adenoma, claimed as a pituitary gland tumor, and for Meniere's disease.  The Board's review of the claims file discloses that the Veteran's few written submissions do not explain why he believed these disorders were related to his period of service.  The Veteran's attorney also has not provided the Board with an argument supporting service connection for either of these two disorders.  

Service treatment records showed no complaints of, or treatment for, glandular problems or ear troubles.  However, June 1970 service treatment records noted complaints of syncope and headaches after the Veteran had passed out at work.  It was noted that he had passed out several times before and lately had personal problems.  Within three days one examiner noted it was not necessary to place him on profile.  One record noted the Veteran probably had an episode of vasovagal syncope or fainting.  His March 1971 discharge examination revealed no abnormalities but for a scar on the left thumb.  

Post-service, an April 2003 private magnetic resonance imaging (MRI) scan noted a pituitary fossa mass measuring just under 2 cm. that was said to most likely represent a pituitary adenoma.  

An August 2003 private MRI scan showed a persistent leftward displacement of the pituitary gland and rightward invasion of cavernous sinus.  

A January 2004 private MRI scan of the brain noted an asymmetric and possibly enlarged pituitary gland.  It was noted that adenoma should be considered.  

April 2004 VA medical records noted that the Veteran had a prior history of a pituitary adenoma and that in May 2003 he had presented to a private physician with a complaint of vertigo and was discovered to have middle ear disease.  A history of incidental finding of a pituitary tumor was noted while being worked up for the vertigo complaint.  It was also noted that his most recent MRI showed a shrinking of the tumor.  He was being followed by an outside private care provider and an endocrinologist.  The VA examiner also noted that the pituitary tumor appeared to be in remission.  These records also noted 2003 surgery for a shunt for the inner ear.  

A July 2004 private MRI scan noted no change in the size of the Veteran's pituitary tumor.  

A February 2005 private medical record of the Veteran's initial diagnosis and treatment for non-Hodgkin's lymphoma noted that he had been treated for pituitary adenoma since 2003 and been treated for Meniere's disease for several years.  Another February 2005 private medical record noted inner ear surgery in December 2004.  

A July 2005 private MRI scan showed a right pituitary mass not significantly changed in size or appearance measuring 1.5 x 1.4 x 1.6 cm.  There was an extension of the tumor into the right cavernous sinus underneath the right cavernous carotid artery, but stable since the prior study.  

A March 2008 private medical record noted that the Veteran's pituitary adenoma was chronic and stable.  

An October 2008 private medical record noted that the Veteran has Meniere's disease for which he had a steroid perfusion in October 2004.  The examining physician noted that the Veteran "mostly just puts up with it."  

An August 2009 private medical record noted the Veteran's complaint of an ear infection.  

A May 2013 letter from the hospice in which the Veteran was placed that month noted that the Veteran had, among other disorders, Meniere's disease and pituitary adenoma.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims that a pituitary gland tumor was incurred as a result of any established event, injury, or disease during service or that his Meniere's disease was incurred as a result of any established event, injury, or disease during service.  

Initially, the Board notes that service connection for either a pituitary adenoma or Meniere's disease is not warranted based on exposure to Agent Orange.  While the Veteran appears to have served near the Korean DMZ during the time period troops stationed there were presumptively exposed to herbicides and he currently has pituitary adenoma and Meniere's disease, those disorders are not included in the list of diseases associated with herbicide exposure for purposes of presumptive service connection.  See 38 C.F.R. § 3.309(e).  Therefore, the Veteran's claims for service connection for a pituitary gland tumor and for Meniere's disease on an herbicide presumptive basis must be denied.  

However, as noted above, when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As to direct service connection for these claims, the Board notes that the private medical records associated with the claims file show that the Veteran was treated and diagnosed with a pituitary adenoma and with Meniere's disease in approximately May 2003.  As noted above, service treatment records show no complaints of, or treatment for, the pituitary gland or the ears during service.  Based upon the current medical evidence of record, there is little doubt that the Veteran has a current pituitary gland disability and a current diagnosis of Meniere's disease.  Each is listed as a diagnosis in the recent May 2013 hospice admission note.  However, the initial diagnoses were made more than three decades after the Veteran's discharge from service in 1971.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, there is no evidence that any current pituitary adenoma or Meniere's disease is related to service.  The Board has reviewed hundreds of pages of medical evidence associated with the claims file.  There is no persuasive medical evidence therein of any nexus, in either case, between any in-service event or injury and the present disease.  The Veteran has not provided any medical evidence of a nexus with service for either claim.  The Board notes that the March 2011 opinion letter of Dr. D.S.M. referred to above in the discussion of non-Hodgkin's lymphoma was confined to a discussion of mantle cell lymphoma.  Dr. D.S.M. did not suggest or imply that the Veteran's exposure to herbicides in service plausibly contributed to the development of either the pituitary adenoma or Meniere's disease.  

As the medical evidence of record has not established a nexus between the Veteran's current pituitary adenoma and his period of active service, or between his Meniere's disease and his period of active service, service connection must be denied for both claims.  See Hickson, 12 Vet. App. at 253.  Given the absence of competent evidence in support of the Veteran's claims, for the Board to conclude that the Veteran has either pituitary adenoma or Meniere's disease that was incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Moreover, presumptive service connection is not warranted for the pituitary gland tumor claim because there is no evidence in the record that any possible tumor of the brain developed within a year of the Veteran's separation from active duty in 1971.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the few assertions that the Veteran and his attorney have advanced on appeal.  However, the Veteran and his attorney cannot establish a service connection claim on the basis of their assertions alone under the circumstances of this case.  While the Board does not doubt the sincerity of the Veteran's belief that his pituitary gland tumor and Meniere's disease are related to his time in military service, these claims turn on medical matters: the diagnosis of any current disorders and their relationship to the Veteran's period of service.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that these two disorders are related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a chronic pituitary gland disorder or ear disorder in service) and post-service treatment records (showing few findings or diagnoses associated with the pituitary gland or ear until 2004, and no persuasive medical evidence linking these current conditions to the Veteran's service) outweigh the Veteran's contentions.  

For the foregoing reasons, the claims for service connection for a pituitary adenoma and for Meniere's disease must be denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is granted.  

Entitlement to service connection for a pituitary adenoma, claimed as a pituitary gland tumor, is denied.  

Entitlement to service connection for Meniere's disease is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


